Order entered December 3, 2021




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-21-00864-CV

                      IN RE TRACY NIXON, Relator

         Original Proceeding from the 301st Judicial District Court
                           Dallas County, Texas
                     Trial Court Cause No. 00-14691T

                                  ORDER
                 Before Justices Osborne, Reichek, and Smith

     Based on the Court’s opinion of this date, we REINSTATE relator’s petition

for writ of mandamus and DISMISS the same.




                                       /Craig Smith/
                                       CRAIG SMITH
                                       JUSTICE